Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-2, 4, 6-7, and 9 are pending. Claims 1, 4, 6, and 9 are the independent claims. Claims 1, 4, 6, and 9 have been amended. Claims 3, 5, 8, and 10 have been previously cancelled. This Office action is in response to the “Request for Continued Examination (RCE)” received on 08/25/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 07/21/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 3, 5, 8, and 10 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1-2, 4, 6-7, and 9 under 35 U.S.C. § 101, applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-2, 4, 6-7, and 9 under 35 U.S.C. § 101 have been withdrawn.
With respect to the claim rejections of claims 1-2, 4, 6-7, and 9 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Although in the interview on 08/15/2022, the Office stated that the proposed amendments appeared to overcome the previously presented rejection under 35 U.S.C. § 103 because Breed appeared to only disclose one of the “at least two of” list, upon further review of Breed and the broadest reasonable interpretation of the claim language, it is the Office’s stance that Breed does disclose more than one of the “at least two of “ claim limitations. Although they are not necessarily the data that are explicitly included as part of the map data, both the GPS data and the IMU data of Breed are certainly used as part of the basis for generating the map data. The claim only states “the mapping software to generate map data based on measurement data obtained by the measurement vehicle, wherein the measurement data include at least two of” (emphasis added). Even data that is used for calibration and/or error correction still provides part of the basis for the generated map data, as it is taken into account and affects the resultant data when performing the generating.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2015/0127239 A1) in view of Izumi (US 2019/0129710 A1), Alrabady et al. (US 2009/0077266 A1), and Jafari Tafti et al. (US 2019/0049990 A1).
Regarding claim 1, Breed discloses a map collection system comprising a map server device (Breed ¶8, 59, 61-62, 64, 68-71, 73, 83-85), and an in-vehicle device that is mounted on a measurement vehicle (Breed ¶2, 30-31, 48-49, 61), wherein the map server device includes processing circuitry configured to distribute, to the in-vehicle device, the mapping software to generate map data based on measurement data obtained by the measurement vehicle, wherein the measurement data includes at least two of (i) positioning data specifying a position of the measurement vehicle, (ii) inertial measurement data specifying angles and angular velocities in three-axial directions of the measurement vehicle and acceleration rates in the three-axial directions of the measurement vehicle, (iii) travel distance data specifying a distance traveled by the measurement vehicle based on a rotating radius of a tire and a rotation amount of a wheel of the measurement vehicle, and (iv) azimuth-distance data specifying a distance to a measurement point from the measurement vehicle based on a measured time, and (Breed ¶8, 10, 12, 14, 18-19, 31, 48-50, 62, 64, 68, 84-86), and acquire, from the in-vehicle device, the map data generated by the mapping software (Breed ¶8, 61, 64, 68, 84), and wherein the in-vehicle device includes processing circuitry configured to acquire the mapping software from the map server device (Breed ¶18), acquire the measurement data obtained by the measurement vehicle (Breed ¶8-12, 15, 18-19, 23, 31, 48-51, 58-62, 68-69, 72, 83-86, 92-93), generate map data by executing the mapping software by using the acquired measurement data as an input (Breed ¶8, 23, 50-53, 59-61, 83-84, 86-87), and transmit the generated map data to the map server device (Breed ¶8, 61-62, 64, 68, 70, 84).
While Breed discloses a map server device configured to transmit commands to the vehicle device and the vehicle device’s determinations operate based on software that can be updated wirelessly (Breed ¶18, 50, 62, 64, 68, 86), Breed does not explicitly state wherein the remote server sends the software to the vehicle device.
However, Izumi teaches wherein a remote server sends control software configured to control a device on a vehicle to the vehicle (Izumi abstract and ¶97-118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the mapping technique, as described by Breed, to have a remote server send control software for controlling the on-vehicle device to the on-vehicle device, as taught by Izumi, because it creates a more robust system in which a vehicle can receive its programming instructions without the need for a physical transfer and it is well-known in the art to wirelessly distribute software from a remote server to a device (https://en.wikipedia.org/wiki/Over-the-air_programming).
While Breed discloses a map server device configured to transmit commands to the vehicle device and the vehicle device’s determinations operate based on software that can be updated wirelessly (Breed ¶18, 50, 62, 64, 68, 86), Breed does not explicitly state wherein the remote server receives a request for mapping software from the in-vehicle device and distributes the software in response to the request; wherein the in-vehicle device transmits the request for mapping software from the map server device and acquires the software in response to the request.
However, Alrabady teaches sending a request for software from the in-vehicle device to the remote server and, in response to the request, receiving at the in-vehicle device the software, sent from the remote server (Alrabady ¶4-6, 63, 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the mapping technique, as described by Breed, to have the vehicle request the software from the server and have the server send the software back to the vehicle in response to the request, as taught by Alrabady, because distributing software from a remote server to an in-vehicle device upon request creates a more robust system that operates more efficiently. By sending software in response to a request from the in-vehicle device, the transmission is limited to only when it is actually required, removing the possibility of unnecessary transmissions and reducing the communication traffic.
	While Breed discloses the mag collection and generation device, as described above, Breed does not explicitly state wherein the map data is used for controlling navigation and automatic driving by vehicles.
	However, Jafari Tafti teaches wherein the map data is used for controlling navigation and automatic driving by vehicles (Jafari Tafti ¶3, 10, 86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the mapping technique, as described by Breed, to then use the map data for controlling navigation and automatic driving by vehicles, as taught by Jafari Tafti, because it creates a more robust system that improves the operation of the autonomous driving by the vehicles. Although Breed does not explicitly actually using the maps for vehicle navigation, Breed does describe the generated maps as having increased accuracy and more readily up to date information, both of which benefit the vehicle when using them to drive (Breed ¶8, 15, 68-69, 83, 88).
With respect to claim 4: all limitations have been examined with respect to the map collection system in claim 1. The map collection system taught/disclosed in claim 1 comprises the map server device of claim 4. Therefore claim 4 is rejected under the same rationale.
With respect to claim 6: all limitations have been examined with respect to the map collection system in claim 1. The map collection system taught/disclosed in claim 1 comprises the in-vehicle device of claim 6. Therefore claim 1 is rejected under the same rationale.
With respect to claim 9: all limitations have been examined with respect to the map collection system in claim 1. The map collection system taught/disclosed in claim 1 can clearly perform the method of claim 9. Therefore claim 9 is rejected under the same rationale.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2015/0127239 A1) in view of Izumi (US 2019/0129710 A1), Alrabady et al. (US 2009/0077266 A1), and Jafari Tafti et al. (US 2019/0049990 A1) and further in view of Ichihara et al. (US 2014/0073254 A1).
Regarding claim 2, while Breed discloses wherein the in-vehicle device includes a storage to store the generated map data (Breed ¶61);
Breed does not explicitly state wherein the processing circuitry of the in-vehicle device is further configured to delete the generated map data from the storage, when the generated map data is transmitted to the map server device.
However, Ichihara teaches wherein the processing circuitry of the in-vehicle device deletes the generated data from the storage, when the generated data is transmitted to the server device (Ichihara ¶22, 62, 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the mapping technique, as described by Breed, to deleted generated data from local storage when it has been transmitted to the server, as taught by Ichihara, because it creates a more robust system that reduces the capacity of memory required on the vehicle, reducing manufacturing costs (Ichihara ¶22, 62, 68).
With respect to claim 7: all limitations have been examined with respect to the map collection system in claim 2. The map collection system taught/disclosed in claim 2 comprises the in-vehicle device of claim 7. Therefore claim 7 is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 26, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669